Case 5:16-cv-00073 Document 93 Filed on 07/29/19 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                  July 30, 2019
                                                               David J. Bradley, Clerk
Case 5:16-cv-00073 Document 93 Filed on 07/29/19 in TXSD Page 2 of 2
